Matter of Ravine Sean H. (Delois C.) (2020 NY Slip Op 01957)





Matter of Ravine Sean H. (Delois C.)


2020 NY Slip Op 01957


Decided on March 19, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2020

Renwick, J.P., Gische, Mazzarelli, Webber, Singh, JJ.


2/16 11281A 11281

[*1]In re Ravine Sean H., and Another, Children Under the Age of Eighteen Years, etc. Delois C. also known as Delois H., Respondent-Appellant, Catholic Guardian Society, Petitioner-Respondent.


Andrew J. Baer, New York, for appellant.
Joseph T. Gatti, New York, for respondent.
Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), attorney for the children.

Appeal from orders of disposition, Family Court, Bronx County (Michael R. Milsap, J.), entered on or about May 23, 2019, which, upon a finding of permanent neglect, terminated respondent-mother's parental rights to the subject children and transferred custody of the children to petitioner agency and the Administration of Children's Services for the purpose of adoption, unanimously dismissed, without costs.
Because the children have reached the age of 18, we decline to reach the issues on appeal (see Matter of Geovany S. [Martin R.], 143 AD3d 578 [1st Dept 2016]; Matter of Alexis Alexandra G. [Brandy H.], 134 AD3d 547 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2020
CLERK